

115 HR 6455 IH: National Urban Search and Rescue Response System Reauthorization Act
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6455IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Ms. Meng (for herself, Mr. King of New York, Ms. Wilson of Florida, Mr. Connolly, Mr. Soto, Mr. Vargas, Mr. Schiff, Mrs. Napolitano, Mr. Suozzi, Mrs. Torres, Mr. Meeks, Ms. Jayapal, Mr. Smith of Washington, Mrs. Watson Coleman, Mr. Raskin, Mr. Peters, Mr. O'Halleran, Mr. Cárdenas, Mr. Serrano, and Ms. Titus) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo reauthorize funding for the Urban Search and Rescue Response System.
	
 1.Short titleThis Act may be cited as the National Urban Search and Rescue Response System Reauthorization Act. 2.Reauthorization of fundingSection 634(b) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 722(b)) is amended by striking for fiscal year 2008 and inserting for each of the fiscal years 2018 through 2022.
		